 



Exhibit 10.8
ABM DEFERRED COMPENSATION PLAN
Effective July 1, 1993
As Amended October 19, 2000

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I DEFINITIONS
    1  
1.01 “Account”
    1  
1.02 “Administrative Committee” or “Committee”
    1  
1.03 “Beneficiary”
    1  
1.04 “Compensation”
    1  
1.05 “Deferral”
    1  
1.06 “Effective Date”
    1  
1.07 “Eligible Employee”
    1  
1.08 “Employer”
    1  
1.09 “ERISA”
    1  
1.10 “Highly Paid Participant”
    1  
1.11 “Internal Revenue Code” or “Code”
    2  
1.12 “Participant”
    2  
1.13 “Person”
    2  
1.14 “Plan”
    2  
1.15 “Plan Administrator”
    2  
1.16 “Plan Year”
    2  
1.17 “Valuation Date”
    2  
 
       
Article II ELIGIBILITY FOR PARTICIPATION
    3  
2.01 Eligibility Requirements
    3  
2.02 Participation Rules Upon Reemployment
    3  
2.03 Change in Employment Status
    3  
2.04 Determination of Eligibility
    3  
 
       
Article III CONTRIBUTIONS
    4  
3.01 Deferrals
    4  
3.02 Elective Deferral Election
    4  
 
       
Article IV ACCOUNTS. FUNDING AND VALUATION
    5  
4.01 Establishment of Account
    5  
4.02 Valuation of Account
    5  
 
       
Article V PARTICIPANTS’ VESTED INTERESTS
    6  
5.01 Vesting
    6  
 
       
Article VI DISTRIBUTION OF BENEFITS
    7  
6.01 Distribution of Benefits
    7  
6.02 Retirement and Termination
    7  
6.03 Unforeseeable Emergency Withdrawals
    7  
6.04 Form of Distribution
    8  
 
       
Article VII DEATH
    9  
7.01 Death
    9  

i



--------------------------------------------------------------------------------



 



         
Article VIII THE ADMINISTRATIVE COMMITTEE
    10  
8.01 Designation and Acceptance
    10  
8.02 Resignation and Removal; Appointment of Successor
    10  
8.03 Allocation and Delegation of Responsibilities
    10  
8.04 Duties and Responsibility
    10  
8.05 Expenses and Compensation
    11  
8.06 Information from Employer
    11  
8.07 Administrative Committee; Signature
    11  
 
       
Article IX PARTICIPANTS’ RIGHTS
    13  
9.01 Special Disclosures
    13  
9.02 Filing a Claim for Benefits
    13  
9.03 Denial of a Claim
    13  
9.04 Limitation of Rights
    13  
 
       
Article X AMENDMENT AND TERMINATION
    14  
10.01 Amendment or Termination
    14  
10.02 Procedure Upon Termination of the Plan
    14  
 
       
Article XI MISCELLANEOUS
    15  
11.01 Execution of Receipts and Releases
    15  
11.02 Notice and Unclaimed Benefits
    15  
11.03 Non-Alienation of Benefits
    15  
11.04 Loans to Participants
    16  
11.05 Benefits Payable to Incompetents
    16  
11.06 Applicable Law
    16  
11.07 Headings as Guide
    16  
11.08 Pronouns
    16  
11.09 Reference to Laws
    16  
11.10 Agent Designated for Service of Process
    16  
11.11 Participant’s Rights Unsecured
    17  

ii



--------------------------------------------------------------------------------



 



Article I
DEFINITIONS
          The following terms as used herein shall have the meaning hereinafter
set forth unless the context clearly indicates a different meaning is required.
Whenever in these definitions a word or phrase not previously defined is used,
such word or phrase shall have the meaning thereafter given to it in Article I
unless otherwise specified.

1.01   “Account” means the account established and maintained by the
Administrative Committee for each Participant.   1.02   “Administrative
Committee” or “Committee” means those individuals designated by the Board of
Directors of the Employer to administer the Plan, and any successors appointed
in accordance with Section 8.02 of the Plan.   1.03   “Beneficiary” means the
Person last designated by a Participant on a form provided by the Administrative
Committee or by the terms of the Plan to receive any amounts payable under the
Plan following the death of the Participant. A Participant may change the
Beneficiary from time to time on a form provided by the Administrative
Committee.   1.04   “Compensation” means all amounts (including bonuses) paid by
the Employer to the Employee while a Participant with respect to services
rendered during the Plan Year, including all Deferrals elected by the
Participant during the Plan Year.   1.05   “Deferral” means an amount that a
Participant has elected to defer under Article III.   1.06   “Effective Date”
means July 1, 1993.   1.07   “Eligible Employee” means any individual, including
an officer of the Employer, who is employed (other than as a director) by the
Employer, who is not an hourly manual employee, who is not in a unit of
employees covered by a collective bargaining agreement, and who is determined to
be a Highly Paid Employee as defined in Article 1.10 during the Plan Year.  
1.08   “Employer” means American Building Maintenance Industries, Inc., its
subsidiaries (within the meaning of Section 414(b) and (c) of the Internal
Revenue Code), and its successors or assigns.   1.09   “ERISA” means Public Law
No. 93-406, the Employee Retirement Income Security Act of 1974, as amended from
time to time.   1.10   “Highly Paid Employee” means any Employee whose
annualized base rate of pay is greater than the amount specified for determining
a highly compensated employee by Internal Revenue Code Section 414(q) (as
adjusted from time to time by the Internal Revenue Service, and is $85,000 for
the calendar year, 2001).

1



--------------------------------------------------------------------------------



 



1.11   “Internal Revenue Code” or “Code” means the Internal Revenue Code of
1986, as amended from time to time.   1.12   “Participant” means any Eligible
Employee or former Employee who has satisfied the eligibility requirements of
Section 2.01 who is, or may become, eligible to receive a benefit or whose
Beneficiary may be eligible to receive a benefit under the Plan.   1.13  
“Person” means any individual, partnership, joint venture, corporation, mutual
company, joint stock company, trust, estate, unincorporated organization,
association, or employee organization, and shall, where appropriate, include two
or more of the above.   1.14   “Plan” means the ABM Deferred Compensation Plan,
which is intended to be an unfunded plan for the. benefit of a select group of
management or highly compensated individuals, as such are defined in ERISA.  
1.15   “Plan Administrator” means the Employer.   1.16   “Plan Year” means the
twelve (12) month period commencing January 1 and ending on the following
December 31.   1.17   “Valuation Date” means March 31, June 30, September 30 and
December 31 of each Plan Year.

2



--------------------------------------------------------------------------------



 



Article II
ELIGIBILITY FOR PARTICIPATION

2.01   Eligibility Requirements       Each Eligible Employee of the Employer may
become a Participant under the Plan as of any January 1, and any newly hired
Eligible Employee may become a Participant during a year by executing the
appropriate forms specified by the Administrative Committee and filing the
executed forms with the Administrative Committee within 30 days of the Eligible
Employee’s date of hire.   2.02   Participation Rules Upon Reemployment       A
Participant who terminates employment with the Employer and who later returns to
the employ of the Employer shall be eligible to participate the January 1st
coincident with or immediately following the date on which he resumes
employment.   2.03   Change in Employment Status       A Participant’s
participation in the Plan shall terminate immediately as of the date on which he
ceases to be an Eligible Employee as defined under the terms of the Plan, except
that the Participant shall retain the right to receive his Account. He shall
again become eligible to participate in the Plan as of the January 1st
coincident with or immediately following the date on which he regains the status
of an Eligible Employee under the Plan.   2.04   Determination of Eligibility  
    The Administrative Committee shall determine whether each Eligible Employee
has satisfied the eligibility requirements for participation in the Plan. The
Committee’s determination shall be conclusive and binding upon all persons.

3



--------------------------------------------------------------------------------



 



Article III
CONTRIBUTIONS

3.01   Deferrals       For each Plan Year, a Participant may elect to defer
receipt of a portion of his Compensation that he would otherwise receive from
the Employer. The amount of the Deferral must equal (a) a whole percentage not
exceeding twenty percent (20%) of the amount of the Participant’s Compensation.
  3.02   Elective Deferral Election       For each Plan Year, a Participant (or
any Eligible Employee who is expected to become eligible to participate in the
Plan) may make an election described in Section 3.01 by filing an election form
with the Administrative Committee within a reasonable period of time, as
specified by the Committee, before the beginning of the Plan Year to which the
Deferral election applies. A Deferral election may not be changed during the
Plan Year that it is effective; provided, that with the consent of the
Administrative Committee, a Participant may at any time revoke his Deferral
election with respect to Compensation he has not yet earned during the Plan
Year. A Participant who revokes his Deferral election may not again make an
election to defer the receipt of Compensation effective before the beginning of
the next Plan Year.

4



--------------------------------------------------------------------------------



 



Article IV
ACCOUNTS. FUNDING AND VALUATION

4.01   Establishment of Account       The Administrative Committee shall open
and maintain a separate Account for each Participant. Such Account shall be
credited with all Deferrals for the Participant. As soon as reasonably possible
after each Valuation Date, each Participant shall be notified of the value of
his Account.   4.02   Valuation of Account

  (a)   Interest shall be credited to each Participant’s Account as of each
Valuation Date equal to the product of

  (1)   the amount credited to the Participant’s Account as of the last
preceding Valuation Date, less any distributions or withdrawals and plus
one-half (1/2) of Deferrals, if any, since the last preceding Valuation Date,
multiplied by     (2)   the applicable interest rate.

  (b)   On each Valuation Date, each Participant’s Account will be credited with
interest. The amount of interest will be derived from the prime interest rate
published in The Wall Street Journal on the last business day coinciding with or
next preceding the Valuation Date. Any prime rate up to 6% will be considered in
full and 1/2 of any prime rate over 6% will be considered. The amount credited
will be a proration of the prime rate considered taking into consideration the
period of time elapsed since the last Valuation Date.

For example, if the Plan is valued quarterly and on March 31, the prime rate is
7%, the rate credited will be (1/4 x 6%) + (1/4 x 1/2 x 1%) or 1.625%.

5



--------------------------------------------------------------------------------



 



Article V
PARTICIPANTS’ VESTED INTERESTS

5.01   Vesting       Each Participant shall always be one hundred percent (100%)
vested in the portion of his Account attributable to Deferrals.

6



--------------------------------------------------------------------------------



 



Article VI
DISTRIBUTION OF BENEFITS

6.01   Distribution of Benefits       Except as provided in Article 6.03 below,
a Participant’s Account may not be distributed to a Participant or his
Beneficiary before the date the Participant terminates employment with the
Employer.   6.02   Retirement and Termination

  (a)   If a Participant terminates employment, his Account shall be
distributed, or distribution shall commence, as soon as administratively
feasible. The amount in his Account shall be determined as of the Valuation Date
that last precedes the date of distribution, plus Deferrals and less any
withdrawals or distributions, if any, for the period from the last preceding
Valuation to the date of distribution.

  (b)   The distribution shall be made in the form elected by the Participant
under Section 6.04. If the Participant made no election at the time specified in
Section 6.04, his benefit shall be paid as a lump sum.

6.03   Unforeseeable Emergency Withdrawals

  (a)   A Participant may withdraw up to one hundred percent (100%) of the
amount in his Deferral Account in the event of an unforeseeable emergency to the
extent provided in this Section 6.03.     (b)   For purposes of this
Section 6.03, unforeseeable emergency means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant’s control.     (c)   The withdrawal under the
Section 6.03 may not exceed the amount reasonably necessary to satisfy the
financial need (including the amount of any federal, state or local income taxes
or penalties reasonably anticipated to result from the withdrawal). The
withdrawal may not be made to the extent the need may be satisfied (1) through
reimbursement or compensation by insurance or otherwise, (2) by liquidation of
the Participant’s assets, to the extent the liquidation of the assets would not
itself cause severe financial hardship, or (3) by ceasing Deferrals under the
Plan.     (d)   A Participant who wishes to withdraw any amount pursuant to this
Section 6.03 must submit, on a form provided by the Administrative Committee, a
written request by the Participant that states:

7



--------------------------------------------------------------------------------



 



  (1)   The unforeseeable emergency for which the withdrawal is requested;    
(2)   The amount needed to satisfy the financial need, which amount may include
any federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal;     (3)   A representation that the need cannot be
satisfied in any of the ways stated in the second sentence of subsection (c);  
  (4)   The date the funds are required; and     (5)   Any other information the
Administrative Committee deems necessary.

  (e)   The Administrative Committee will determine if an unforeseeable
emergency withdrawal will be, allowed by applying the standards set forth in
subsections (b) and (c).     (f)   A withdrawal from a Participant’s Account
under Section 6.03 shall be paid in a lump sum.

6.04   Form of Distribution       A Participant may elect in writing, on a form
prescribed by the Administrative Committee, to have his or her benefit (other
than an unforeseen emergency withdrawal) paid (a) as a lump sum, (b) partially
as a lump sum and partially in substantially equal, annual installments over a
period of years (not to exceed 10) chosen by the Participant, or (c) entirely in
substantially equal, annual installments over a number of years (not to exceed
10) chosen by the Participant. No election made by a Participant on or after the
January 1 of the first Plan Year in which the Participant is a Participant shall
be effective unless it is made at least six (6) full calendar months before the
month the Participant’s employment with the Employer terminates. Absent any
timely election by the Participant, his or her benefit shall be paid as a lump
sum as soon as administratively possible following termination from employment
with the Employer.

8



--------------------------------------------------------------------------------



 



Article VII
DEATH

7.01   Death       If a Participant dies before distribution of his Account has
begun or been completed, the remaining portion of the Participant’s Account
shall constitute a Death Benefit and shall be payable to the Participant’s
Beneficiary in a lump sum as soon as administratively feasible after the date of
death. The value of the Participant’s Account shall be determined in accordance
with the rules set forth in Section 6.02.

9



--------------------------------------------------------------------------------



 



Article VIII
THE ADMINISTRATIVE COMMITTEE

8.01   Designation and Acceptance       The Employer shall designate the persons
to serve as the Administrative Committee who shall each signify acceptance of
this responsibility by joining in the execution of the documents creating or
amending this Plan or by acceptance in writing as provided in Section 8.02.  
8.02   Resignation and Removal; Appointment of Successor       Any member of the
Administrative Committee may resign at any time by delivering to the Employer a
written notice of resignation, to take effect at a date specified therein, which
shall not be less than thirty (30) days after the delivery thereof, unless such
notice shall be waived.       Any member of the Administrative Committee may be
removed with or without cause by the Employer by delivery of written notice of
removal, to take effect at a date specified therein, which shall be not less
than thirty (30) days after delivery thereof, unless such notice shall be
waived.       The Employer, upon receipt of or giving notice of the resignation
or removal of a member of the Administrative Committee, shall promptly designate
a successor administrator who must signify acceptance of this position in
writing. In the event no successor is appointed, the remaining member(s) or, if
none, the Board of Directors of the Employer will function as the Administrative
Committee until vacancies have been filled.   8.03   Allocation and Delegation
of Responsibilities       The Administrative Committee may engage agents to
assist in carrying out the Administrative Committee’s functions hereunder.  
8.04   Duties and Responsibility       The Committee shall administer the Plan
and shall have full discretionary authority to construe this Plan and to
determine all questions of interpretation or policy in a manner not inconsistent
with the Plan and the Administrative Committee’s construction or determination
in good faith shall be final and conclusive and binding on all parties including
but not limited to the Employer and any Participant or Beneficiary, except as
otherwise provided by law. The Administrative Committee may correct any defect,
supply any omission, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan, provided, however, that any interpretation or construction shall be done
in a nondiscriminatory manner and shall be consistent with the intent that the
Plan shall be an unfunded plan for the benefit of a select group of management
or highly compensated individuals for

10



--------------------------------------------------------------------------------



 



purposes of the Code and ERISA. The Administrative Committee shall have all
powers necessary or appropriate to accomplish its duties under this Plan.
The Administrative Committee shall be charged with the duties of the general
administration of the Plan, including but not limited to, the following:

  (a)   To determine all questions relating to the eligibility of employees to
participate in or remain a Participant hereunder;     (b)   To maintain all the
necessary records for the administration of the Plan;     (c)   To interpret the
provisions of the Plan and to make and publish such rules for regulation of the
Plan as are not inconsistent with the terms hereof;     (d)   To make any
adjustments in the allocations, to Accounts under the Plan necessary to comply
with any provision of law;     (e)   To compute and certify to the Employer
initially and from time to time the sums of money necessary to be contributed to
the Trust;     (f)   To advise, counsel and assist any Participant regarding any
rights, benefits or elections available under the Plan.

    The Administrative Committee shall also be responsible for preparing and
filing such annual disclosure reports as may be required by law.       Whenever
it is determined by the Administrative Committee to be in the best interest of
the Plan and its Participants and Beneficiaries, the Administrative Committee
may request such variances, deferrals, extensions, or exemptions or make such
elections for the Plan as may be available under the law.   8.05   Expenses and
Compensation       The expenses necessary to administer the Plan and the
expenses incurred by the Administrative Committee shall be paid by the Employer.
  8.06   Information from Employer       The Employer shall supply full and
timely information to the Administrative Committee on all matters relating to
the compensation of all Participants, their continuous regular employment, their
retirement, death, disability or termination of employment, and such other
pertinent facts as the Administrative Committee may require.   8.07  
Administrative Committee; Signature       The signature of one member of the
Administrative Committee may be accepted by any interested party as conclusive
evidence that the Administrative Committee has duly authorized the action
therein set forth. No person receiving documents or written

11



--------------------------------------------------------------------------------



 



    instructions and acting in good faith and in reliance thereon shall be
obliged to ascertain the validity of such action under the terms of this
Agreement. The Administrative Committee shall act by a majority of its members
at the time in office and such action may be taken either by a vote at a meeting
or in writing without a meeting.

12



--------------------------------------------------------------------------------



 



Article IX
PARTICIPANTS’ RIGHTS

9.01   Special Disclosures       The Administrative Committee shall furnish at
least every six (6) months each Participant or Beneficiary with a written
statement, based on the latest available Information, indicating his total
benefits accrued.       Upon termination of employment, a Participant in the
Plan is entitled to a written explanation of and accounting for his Account and
of any applicable options regarding the disposition of such Account.   9.02  
Filing a Claim for Benefits       A Participant or Beneficiary or the Employer
acting in his behalf shall notify the Administrative Committee of a claim for
benefits under the Plan. Such request may be in any form acceptable to the
Administrative Committee and shall set forth the basis of such claim and shall
authorize the Administrative Committee to conduct such examinations as may be
necessary to determine the validity of the claim and to take such steps as may
be necessary to facilitate the payment of any benefits to which the Participant
or Beneficiary may be entitled under the terms of the Plan. The procedures for
review of any claim for benefits shall be consistent with the requirements of §
2560.503-1 of the regulations of the Department of Labor.   9.03   Denial of a
Claim       Whenever a claim for benefits by any Participant or Beneficiary has
been denied, a written notice, prepared in a manner calculated to be understood
by the Participant or Beneficiary must be provided, setting forth the specific
reasons for the denial and explaining the procedure for an appeal and review of
the decision by the Administrative Committee. The procedures for an appeal and
review of any decision of the Administrative Committee shall be consistent with
the requirements of § 2560.503-1 of the regulations of the Department of Labor.
  9.04   Limitation of Rights       Participation hereunder shall not grant any
Participant the right to be retained in the service of the Employer or any
rights or interest other than those specifically herein set forth.

13



--------------------------------------------------------------------------------



 



Article X
AMENDMENT AND TERMINATION

10.01   Amendment or Termination       The Employer may at any time and from
time to time amend or terminate this Plan in whole or in part (including
retroactively). The Employer shall promptly deliver to the Administrative
Committee a written copy of the document amending or terminating the Plan. The
Employer shall not have the right to amend or terminate the Plan retroactively
in such a manner as to deprive any Participant or Beneficiary of any benefit to
which he was entitled under the Plan by reason of Deferrals or Employer
Contributions allocated by the Employer prior to the amendment or termination.  
10.02   Procedure Upon Termination of the Plan       Upon complete termination
of the Plan, Participants shall fully vest in their Accounts, and the amount in
their Account shall be distributed to them as soon as administratively feasible.

14



--------------------------------------------------------------------------------



 



Article XI
MISCELLANEOUS

11.01   Execution of Receipts and Releases       Any payment to any Participant
or Beneficiary, in accordance with the provisions of this Plan, shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Plan, and the Administrative Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as the Administrative Committee shall determine.  
11.02   Notice and Unclaimed Benefits       Each Participant and Beneficiary
must file with the Employer from time to time in writing his post office address
and each change of post office address. Any communication, statement, or notice
addressed to a Participant or Beneficiary at his last post office address filed
with the Employer (or if no address was filed with the Employer, then at his
last post office address shown on his “Employer’s Records”) will be binding on
the Participant and his Beneficiary for all purposes of the Plan. Neither the
Employer, Administrative Committee, nor any insurance company providing annuity
contracts under the Plan shall be obliged to search for or ascertain the
whereabouts of any Participant or Beneficiary. For the purpose of this Section,
“Employer Records” means the payroll records maintained by an Employer. Such
records shall be conclusive, unless shown to the Employer’s satisfaction to be
incorrect.       The Committee shall notify any Participant or Beneficiary when
a distribution is required under the Plan. The Committee may also request the
Social Security Administration to notify the Participant or Beneficiary in
accordance with any procedures the Administration has established for this
purpose. In the event that the Participant or Beneficiary shall fail to respond
to any notice from the Committee, the amount in his Account shall be forfeited.
  11.03   Non-Alienation of Benefits       Except in the case of a qualified
domestic relations order, as defined in Code § 414(p):

  (a)   No Participant or Beneficiary, and no creditor of a Participant or
Beneficiary shall have any right to assign, pledge, sell, hypothecate,
anticipate or in any way create a lien upon his benefits under the Plan by
operation of law or otherwise, and any attempt to do so shall be void; nor shall
any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits.     (b)   No interest in the Plan shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other

15



--------------------------------------------------------------------------------



 



      seizure under any legal, equitable or other process, or be liable in any
way for the debts or defaults of Participants and Beneficiaries.

11.04   Loans to Participants       A Participant may not receive a loan from
the Plan of any portion of his Account.   11.05   Benefits Payable to
Incompetents       Each individual receiving benefit payments under the Plan
shall be conclusively presumed to have been legally competent until the date
upon which the Administrative Committee shall have received written notice in
the form and manner acceptable to it that such individual is an incompetent for
whom a guardian or other person legally vested with his care shall have been
appointed. From and after the date of receipt of such notice by Administrative
Committee, all future benefit payments to which such individual is entitled
under the Plan shall be payable to his guardian or other person legally vested
with his care, until such time as the Administrative, Committee shall be
furnished with evidence satisfactory to it that such individual is legally
competent.   11.06   Applicable Law       This Plan shall be governed and
construed under the laws of the State of California and to the extent
applicable, ERISA and regulations thereunder.   11.07   Headings as Guide      
The headings of this Plan are inserted for convenience of reference only and are
not to be considered in construction of the provisions hereof.   11.08  
Pronouns       When necessary to the meaning hereof, either the masculine or the
neuter pronoun shall be deemed to include the masculine, the feminine, and the
neuter, and the singular shall be deemed to include the plural.   11.09  
Reference to Laws       Any reference to any section or regulation under the
Internal Revenue Code or ERISA or to any other statute or law shall be deemed to
include any successor law of similar import.   11.10   Agent Designated for
Service of Process       The designated person upon whom service of process may
be made in any action involving the Plan shall be any member of the
Administrative Committee.

16



--------------------------------------------------------------------------------



 



11.11   Participant’s Rights Unsecured       The right of the Participant or his
designated Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Corporation, and neither the Participant
nor his designated beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Corporation. All
amounts credited to an Account shall constitute general assets of the
Corporation and may be disposed of by the Corporation at such time and for such
purposes as it may deem appropriate. An Account may not be encumbered or
assigned by a Participant or any Beneficiary.

17



--------------------------------------------------------------------------------



 



          Executed at this 25th day of June, 1993 to be effective as of July 1,
1993.

                  EMPLOYER:    
 
                AMERICAN BUILDING MAINTENANCE INDUSTRIES, INC.
 
           
 
  By        
 
     
 
   

18